Name: Commission Regulation (EEC) No 35/87 of 7 January 1987 fixing the quotas for 1987 to be opened by Spain in respect of the wine sector from third countries
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  tariff policy;  international trade;  agricultural activity
 Date Published: nan

 No L 6/ 16 Official Journal of the European Communities 8 . 1 . 87 COMMISSION REGULATION (EEC) No 35/87 of 7 January 1987 fixing the quotas for 1987 to be opened by Spain in respect of the wine sector from third countries HAS ADOPTED THIS REGULATION : Article 1 The quotas to be opened by Spain for the period 1 January to 31 December 1987 for products of the wine sector from third countries shall be 38 500 hi. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas Article 77 of the Act of Accession of Spain and Portugal provides that Spain may apply quantitative restrictions on imports from third countries until 31 December 1995 ; whereas such restrictions affect wine sector products ; whereas, the quotas for 1987 should be fixed taking account, in particular, of the initial quotas and of trade recorded ; whereas an increase of 10 % by comparison with initial quotas fixed by Commission Regulation (EEC) No 1612/86 (2) seems adequate ; Whereas provision should be made for informing the Commission of imports into Spain of the said products under the quota fixed and of the measures taken by Spain for the application of these quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 The Spanish authorities shall notify the Commission of the measures they have taken for the application of Article 1 . They shall forward to the Commission every six months information on the quantities that have been imported during this period. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p . 25 . (2) OJ No L 142, 25 . 5 . 1986, p . 20 .